It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, modified by striking therefrom that part of the judgment perpetually enjoining the plaintiff in error from using or in any way passing upon the said ten foot right of way west of defendant’s building, and ordering and adjudging that the plaintiff pay the cost of the action.
Coming now to render the judgment that the court of appeals should have rendered from the facts found, it is ordered and adjudged that the *537defendants in error, Bertha Yarger and Gertrude Yarger, be and. they are hereby perpetually enjoined from obstructing, by building or otherwise, the plaintiff in error’s ingress and egress to the doorway of the second story of the building owned by him, and are perpetually enjoined from constructing and maintaining any building on the girders between their building and the building of the plaintiff in error that will in any way obstruct or project nearer to said door than the girders on either side thereof, and from constructing and maintaining any building across or upon said girders in front of said door, nearer to the door than a distance equal to the space between the two girders on either side of said door.
It is further ordered and adjudged that the plaintiff in error recover from the defendants in error, its costs expended in this court, and that each of said parties to this suit pay their own costs ex-pendéd in the common pleas court and the court of appeals of Licking county.
Johnson, Donahue, Wanamaker, Jones and Matthias, JJ., concur.